Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In The Claims
Claim 24, line 2, “;” has been changed to -- , --.
Claim 24, line 3, “and/or” has been deleted.
Claim 46, line 1, “claim 40” has been changed to -- claim 41 --.
Claim 53, line 1, “ion lens assembly” has been changed to -- method --.
Claim 54, line 1, “ion lens assembly” has been changed to -- method --.
Claim 55, line 1, “ion lens assembly” has been changed to -- method --.
Claim 56, line 1, “ion lens assembly” has been changed to -- method --.
Claim 57, line 1, “ion lens assembly” has been changed to -- method --.
A telephone call was made to Nazima Jaffer on 5/12/2021 to correct typographical errors for claims above, but did not result in an examiner’s amendment being made.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose an ion lens assembly and/or method for use in a mass spectrometry system, which includes a heating element disposed between a front cap .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/KIET T NGUYEN/Primary Examiner, Art Unit 2881